Opinion by
Judge Pryor:
The indictment is fatally defective. There is no allegation or statement that the note executed on September 13, 1871, was not a *386genuine note, or that the accused knew') it to have been a forgery when he exchanged it for the note originally given. It is stated, by way of inducement, etc., that the accused falsely represented the note to be a year issue note, but it nowhere appears by any allegation that it was not such a note as the appellant represented it to be. The facts alleged, if conceded to exist, constitute no public offense, and the motion to arrest the judgment should have been sustained.

John S. Ducker, for appellant.


J. Rodman, for appellee.

The judgment is reversed and cause remanded with directions to award the appellant a new trial, and for further proceedings consistent with the opinion.